DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the preliminary claim amendments filed on August 5, 2020.
Claims 2-19 are currently pending and have been examined. 

Related Applications
This application is a continuation application of U.S. application no. 15/169,385 filed on May 31, 2016 (now abandoned) which is a continuation application of U.S. application no.11/836,011 filed on August 8, 2007 (now abandoned). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application. Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Applications need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant is reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
The Information Disclosure Statement filed on November 9, 2020 and May 10, 2021 have been considered. An initialed copy of each respective Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-10, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2006/0136403 A1)(“Koo”) in view of Robertson et al. (US 7,149,983 B1)(“Robertson”).

As to Claims 2, 8, and 14, Koo discloses a method comprising:/system comprising: one or more memory devices storing instructions; and one or more computers configured to interact with the one or more memory devices and execute the instructions, wherein execution of the instructions cause the one or more computers to perform operations comprising:/non-transitory computer storage medium encoded with instructions that when executed by a computing system cause the computing system to perform operations comprising: 
providing a search user interface (see search interface depicted in Fig.6), wherein the search user interface includes a feature (see search field for “Medical Search” depicted in the search interface of Fig.6) that enables a user to submit a search request (see “cough,” in the search field depicted in Fig.6); 
receiving, from a client device (client 120), the search request through the search user interface (“First, a search term (e.g., symptom) is received (510).” [0076], “As the user enters the same word ‘cough’, the system instantly comes up with a comprehensive list of possible Peer-Terms (or co-existent symptoms) for user to choose from.” [0077], “FIG. 7 is a screenshot showing possible intents and additional search terms (peer concepts).  The user selects other symptoms (peer concepts) in his/her mind, say ‘shortness of breath’ and ‘wheezing’, the system will instantly narrow down the possible ‘INTENTS’” [0078]), wherein the search request includes a search phrase (search terms are symptoms like “cough,” and Figs.6-9 show that some symptoms may be phrases, i.e. “dark circles under eyes” see Fig.6); 
presenting, at the client device, a first set of results responsive to the search phrase (see “Google Results” depicted in Fig.7) and one or more refinement labels (see “Do you also have following symptoms?” list of labels depicted in Fig.7) that specify a term that was not included in the search phrase (for example, “joint pain” is an available symptom to choose from that is not in the search field depicted in Fig.7); 
determining that the user interacts with a particular refinement label from among the one or more refinement labels that are presented with the first set of results (see “Google Results,” in the page depicted in Fig.8 that depicts the screenshot after selection of an additional symptom from the page depicted in Fig.7, “A user then selects one or more additional search terms, which are received (550)”, [0076]), wherein the particular refinement label specifies a particular term that was not included in the search phrase (Fig.8 depicts that “chest pressure” was selected, and such a term is not shown in the search field); 
generating, at the client device and in response to the user interaction with the particular refinement label, a second set of results using a combination of (i) the search phrase of the search request that was submitted prior to presentation of the first set of results and the one or more refinement labels and (ii) the particular term specified by the particular refinement label that was presented with the first set of results and interacted with by the user (see Fig.9, “If there are other intents related to the search term, then the related search terms can also be displayed for selection by the user to narrow down the possible intents. At any point, the user can then search based on the search terms and/or intents by having the search navigator 140 transmit the search terms and/or intents to the search engine 110.” [0070]).
Koo does not directly disclose
identifying additional content related to the combination of (i) the search phrase submitted prior to presentation of the first set of results and (ii) the particular term specified by the refinement label that was presented with the first set of results and interacted with by the user, wherein the additional content is distinguished from the set of results; and 
presenting, at the client device, the identified additional content for presentation with the second set of results.
Robertson teaches
identifying additional content (“Sponsored Region 346” content, C.22, L.66-67) related to the combination of (i) the search phrase submitted prior to presentation of the first set of results and (ii) the particular term specified by the refinement label that was presented with the first set of results and interacted with by the user (“the present invention enables a user to freely input searches (as voice or text user input data), which are provided to the language engine 152. The language 50 engine 152, in turn, accesses the language database 146 and converts the user input 114 to a form commensurate with the headings and commands in the current taxonomy. Terms that are not resolvable can be flagged (e.g., by highlighting) or otherwise identified, indicating to the user to either modify 55 the term or make a corresponding heading selection in the GUI 102. Until the user selects enough headings to disambiguate the interpretation of the free-text, the current filter 122, 124 incompletely represents the user's intended query. The system uses as much of the interpreted filter as possible” C.15, L.48-60, “FIG. 17 illustrates another example of a results pane 340, that can be employed to present the user with results for a current filter constructed based on one or more selected headings” C.22, L.50-53, wherein a first set of results occurs as a result of a first filter), wherein the additional content is distinguished from the set of results (“By way of example, the results pane 340 in the example 65 of FIG. 17 includes three regions, namely, an EXACT region 342, a RELEVANT region 344, and a SPONSORED region 346.”  C.22, L.64-67, see Fig.17); and 
presenting, at the client device, the identified additional content for presentation with the second set of results (see Fig.17, wherein a second set of results occurs as a result of an additional filter applied to the first filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koo by the features of Robertson and in particular to include in Koo, the features of identifying additional content related to the combination of (i) the search phrase submitted prior to presentation of the first set of results and (ii) the particular term specified by the refinement label that was presented with the first set of results and interacted with by the user, wherein the additional content is distinguished from the set of results; and presenting, at the client device, the identified additional content for presentation with the second set of results, as taught by Robertson.
A person having ordinary skill in the art would have been motivated to combine these features because it “helps the user to refine their intention with the current filter and provides serendipitous results that facilitate associative browsing” (Robertson, C.15, L.64-67).

As to Claims 3, 9, and 15, the Koo/Robertson combination discloses as discussed above.  Robertson further teaches wherein identifying additional content related to the combination of (i) the search phrase submitted prior to presentation of the first set of results and (ii) the particular term specified by the refinement label that was presented with the first set of results and interacted with by the user comprises: 
identifying one or more content items from a plurality of content items in inventory (“The filter 66 defines a query that is applied to the information space 56, which can include one or more databases 68, 70 and 72.” C.8, L.58-61, in other words, “Sponsored Region 346” content is identified from a plurality of content in databases); 
identifying a given context associated with the one or more content items (“metadata derived from analysis of the content of the items in the 45 database” C.2, L.43-45, wherein the metadata is the context); and 
generating, for each of the content items, a predetermined set of topics (“headings can be selected based on the intended implementation for the system and user interface and can be extracted from metadata” C.2, L.41-43) relating to the given context (“metadata derived from analysis of the content of the items in the 45 database” C.2, L.43-45).

As to Claims 4, 10, and 16, the Koo/Robertson combination discloses as discussed above.  Robertson further teaches wherein identifying additional content related to the combination of (i) the search phrase submitted prior to presentation of the first set of results and (ii) the particular term specified by the refinement label that was presented with the first set of results and interacted with by the user comprises evaluating keywords in the search phrase in conjunction with a particular topical context of the particular term specified by the refinement label, wherein the keywords are constrained by the particular topical context (“the present invention enables a user to freely input searches (as voice or text user input data), which are provided to the language engine 152. The language 50 engine 152, in turn, accesses the language database 146 and converts the user input 114 to a form commensurate with the headings and commands in the current taxonomy. Terms that are not resolvable can be flagged (e.g., by highlighting) or otherwise identified, indicating to the user to either modify 55 the term or make a corresponding heading selection in the GUI 102. Until the user selects enough headings to disambiguate the interpretation of the free-text, the current filter 122, 124 incompletely represents the user's intended query. The system uses as much of the interpreted filter as possible” C.15, L.48-60).

As to Claims 7, 13, and 19, the Koo/Robertson combination discloses as discussed above. 
Koo further discloses 
associating a negative label with candidate additional content (“Assume that there are only three diseases X, Y, and Z in the entire universe of ants” [0029], “Step 1: when the user selects a symptom A,” [0038], 1. The system will only consider X, Y by looking up the row containing A (and eliminate Z),” [0039], looking at Table II, Symptom A is a negative label for disease Z); 
identifying a match between the negative label and at least one of a particular topical context of the particular term specified by the refinement label or a term in the search phrase ([0033], when the user selects symptom A from the choices conferred by the system, it is understood that this identifies a match between A and disease X and Y); and 
determining that the candidate additional content is not to be provided based on the identified match (it follows from the above that since symptom A only matches to disease X and y, disease Z would not be displayed to the user).

Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Robertson and further in view of Rubens (US 2006/0287919 A1)(“Rubens”).

As to Claims 5, 11, and 17, the Koo/Robertson combination discloses as discussed above.  
Robertson does not teach wherein identifying the additional content further comprises identifying the additional content based on a bid for providing the identified additional content in response to a search request.
Rubens teaches wherein identifying the additional content further comprises identifying the additional content based on a bid for providing the identified additional content in response to a search request (“real-time auction clearing process is utilized to re-rank the keyword based ad search results according to the bid prices for the specified keywords for each ad. For example, the relevant ads will be ordered from highest to lowest keyword CPC or CPM bid price and displayed accordingly. In this manner, all ad search results will be relevant to the end user-specified keywords, but final search result placement of the relevant ads is determined by advertiser willingness to pay for placement” [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koo/Robertson combination by the features of Rubens and in particular to include in the Koo/Robertson combination, the features of wherein identifying the additional content further comprises identifying the additional content based on a bid for providing the identified additional content in response to a search request, as taught by Rubens.
A person having ordinary skill in the art would have been motivated to combine these features because it “helps the user to refine their intention with the current filter and provides serendipitous results that facilitate associative browsing” (Robertson, C.15, L.64-67).

As to Claims 6, 12, and 18, the Koo/Robertson combination discloses as discussed above.  
Robertson does not teach determining a presentation order of the identified additional content based on one or more of: the bid, a click-through rate of the identified additional content, or a conversion rate of the identified additional content.
Rubens teaches determining a presentation order of the identified additional content based on one or more of: the bid, a click-through rate of the identified additional content, or a conversion rate of the identified additional content (“real-time auction clearing process is utilized to re-rank the keyword based ad search results according to the bid prices for the specified keywords for each ad. For example, the relevant ads will be ordered from highest to lowest keyword CPC or CPM bid price and displayed accordingly. In this manner, all ad search results will be relevant to the end user-specified keywords, but final search result placement of the relevant ads is determined by advertiser willingness to pay for placement” [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koo/Robertson combination by the features of Rubens and in particular to include in the Koo/Robertson combination, the features of determining a presentation order of the identified additional content based on one or more of: the bid, a click-through rate of the identified additional content, or a conversion rate of the identified additional content, as taught by Rubens.
A person having ordinary skill in the art would have been motivated to combine these features because it “helps the user to refine their intention with the current filter and provides serendipitous results that facilitate associative browsing” (Robertson, C.15, L.64-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure is:
The NPL reference: “Visualization support for interactive query refinement.” by Hoeber et al., published in the year 2005, which describes that “[u]sers may interactively refine their queries by choosing new terms that are also related to these concepts, or removing terms (either previously selected or part of the original query) that do not adequately describe their information need. The query space is interactively re-calculated based on these selections, and Google is accessed to provide users with a preview of the search results” (“Introduction,” Paragraph 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        September 29, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621